





SHUTTERSTOCK, INC.
Empire State Building
350 Fifth Avenue, 21st Floor
New York, NY 10118


Jon Oringer
XXXXXXX
XXXXXXX




Re:     AMENDMENT TO EMPLOYMENT AGREEMENT


Dear Jon:


This Amendment (the “Amendment”) to the Employment Agreement dated September 24,
2012 between you and Shutterstock, Inc., as successor to Shutterstock Images
LLC, (the “Employment Agreement”) is entered into on February 11, 2020, by and
between you (referred to hereinafter as the “Executive” or “you”) and
Shutterstock, Inc., a Delaware corporation (the “Company”), and effective as of
April 1, 2020.


Capitalized terms utilized but not otherwise defined herein shall have the
meanings set forth in the Employment Agreement.


In consideration of the mutual agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you and the Company hereby agree that the Employment Agreement
shall be amended as hereafter provided:


1.
Section 1(b) is amended and restated to read as follows:



Position and Responsibilities. During the Employment Period, the Company agrees
to employ Executive in the position of Executive Chairman. Executive will report
to the Company’s Board of Directors (the “Board”), or to such other person as
the Company subsequently may determine. Executive will perform the duties and
responsibilities and authority customarily performed and held by an employee in
Executive’s position or as otherwise may be assigned or delegated to Executive
by the Board; provided that, in accordance with the Bylaws of the Company, the
Executive Chairman will not be considered to be an officer of the Company.


2.
Section 1(c) is amended and restated to read as follows:



Obligations to the Company. During the Employment Period, Executive shall
perform Executive’s duties faithfully and to the best of Executive’s ability.
Executive may engage in other business activities unrelated to the Company
during the Employment Period, so long as such other business activities do not
interfere with the terms and conditions of this Employment Agreement or any
policies established from time to time by the Board or the Company.


Except as amended hereby, the Employment Agreement shall remain in full force
and effect, and the valid and binding obligation of the parties thereto.


IN WITNESS WHEREOF, the parties hereto, have caused this Amendment to Executive
Employment Agreement to be duly executed and delivered as of the date written
above.




SHUTTERSTOCK, INC.


By: /s/ Heidi Garfield
    
Name:    Heidi Garfield


Title: General Counsel




EXECUTIVE


/s/ Jon Oringer
Jon Oringer



